We have again carefully gone over the question as to whether the trial court was right in rejecting proffered testimony of Mr. Hilton, and are of opinion that the court's ruling was correct. This witness did not qualify as an expert, or as a nonexpert, but with experience. He had never before seen a car in the condition appellant's car was as described, just after the alleged accident; nor had he ever studied to know how much force in pounds could produce the said condition of the car. He testified in so many words that he had never measured the pounds of weight it would take to bring about such condition, and if he qualified from any angle to give the testimony sought, we fail to find it. He was allowed to and did testify, as to the material, construction, etc., of the radiator, bumper, etc., of a Dodge roadster such as was alleged to have been driven by appellant at the time. It would seem error clearly to allow a man whose qualification went no further than that he bought used cars and wrecked them, and was familiar with the construction of the various parts of cars, — to testify that the result of a head end collision between a Dodge roadster going twenty-five miles an hour, with a man erect in the road, — could not have been such as to break the motor meter, bend certain rods and part of the hood of such car and bring about the condition in which the car in question was found to be after the collision. While on this point, we note that appellant while on the witness stand admitted that his car was injured by having the motor meter broken, the hood flared and a rod bent, — but he claimed this was done by his trying to push a Ford coupe by putting the bumper on the front of his car against the rear end of the coupe in an effort to start it, on the night in question. He said his bumper slipped under the spare of the Ford and that his radiator and motor meter came in contact with said spare and caused the damage to some. The State in rebuttal put on the stand the Dodge dealer at Waco, Texas, who said he spent an hour trying to *Page 74 
see if there was any angle of approach to the rear end of a Ford by the front end of a Dodge roadster with a bumper on it, so as that the motor meter and radiator of the Dodge could be injured, and he testified that it could not be done without crushing the bumper. We perceive no error in the rejection of the testimony of Mr. Hilton.
We are still of opinion that the testimony in this case was sufficient, and that the jury were within their province in rejecting the explanation made by appellant, and in concluding him guilty. No witness attempted to say that the car which struck Mr. Trice was going twenty-five miles per hour at the time of the collision. Mr. Simpson, who was a few car lengths in front of Mr. Trice at the time and heard the collision, said the car having Trice hanging on its bumper and fender passed him immediately after the collision going about twenty-five miles an hour at that time. This car he said was a Dodge roadster with curtains down, and that it turned into a side street where he discovered it a few minutes later with the engine hot and door open, etc. This car seems amply identified as that driven by appellant on the night of the trouble.
Being of opinion the record discloses no error on the trial, the motion for rehearing will be overruled.
Overruled.